Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied effective assistance of counsel because his retained attorney, who was subsequently disbarred by this Court, was so preoccupied with his own legal difficulties at the time of his representation that he was unable properly to advise defendant. Defendant’s contentions cannot be reviewed on the record before us; they can be reviewed only by a motion pursuant to CPL article 440.
Defendant entered a plea of guilty with the understanding that he would be sentenced to a maximum term of imprisonment of 31/2 to 7 years. Under the circumstances, the sentence is neither unduly harsh nor severe, and we decline to exercise our power to modify the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Niagara County Court, Hannigan, J. — Attempted Assault, 1st Degree.) Present — Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.